Matter of Wallen (2017 NY Slip Op 02395)





Matter of Wallen


2017 NY Slip Op 02395


Decided on March 28, 2017


Appellate Division, First Department


Per Curiam


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 28, 2017
SUPREME COURT, APPELLATE DIVISION
First Judicial Department

Rolando T. Acosta,Justice Presiding,
Dianne T. Renwick
Karla Moskowitz
Paul G. Feinman
Ellen Gesmer,	Justices.


&em;

[*1]In the Matter of Wesley G. Wallen (admitted as Wesley Gersham Wallen), an attorney and counselor-at-law: Attorney Grievance Committee for the First Judicial Department, Petitioner, Wesley G. Wallen, Respondent.

Disciplinary proceedings instituted by the Attorney Grievance Committee for the First Judicial Department. Respondent, Wesley G. Wallen, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the First Judicial Department on August 10, 1992.

Jorge Dopico, Chief Attorney,
Attorney Grievance Committee, New York
(Norma I. Lopez, of counsel), for petitioner.
Respondent pro se.


PER CURIAM


Respondent Wesley G. Wallen was admitted to the practice of law in the State of New York by the First Judicial Department on August 10, 1992, under the name Wesley Gersham [*2]Wallen [FN1]. His last registered business address was in the First Judicial Department.
The Attorney Grievance Committee (the Committee) moves for an order under the Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.10, accepting respondent's resignation from the practice of law and striking his name from the roll of attorneys. Respondent's affidavit of resignation, sworn to on January 19, 2017, complies with the requirements of 22 NYCRR 1240.10.
First, respondent states that his resignation is freely and voluntarily rendered, without coercion or duress by anyone, and with full awareness of its consequences (see  22 NYCRR 1240.10[a][1]). Next, respondent acknowledges that he is the subject of an investigation by the Committee based on allegations of professional misconduct. Respondent specifically acknowledges that the investigation is based on his allegedly misappropriating client funds in connection with a real estate transaction and he states the client's identity and the amount misappropriated (see  22 NYCRR 1240.10[b][1-2]). Finally, respondent admits that he cannot successfully defend against the allegations under investigation by the Committee(see  22 NYCRR 1240.10[a][2]).
The Committee agrees that respondent's affidavit is compliant with the Rules for Attorney Disciplinary Matters. Moreover, the Committee acknowledges that respondent has made restitution under Judiciary Law § 90(6-a) and represents that further restitution is unnecessary (see  22 NYCRR 1240.10[b][3]). The Committee recommends that respondent's resignation be accepted.
In light of respondent's compliant affidavit and the Committee's support, we accept respondent's resignation.
Accordingly, the Committee's motion should be granted, and respondent's name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective nunc pro tunc to January 19, 2017.
All concur.
Order filed.
(March 28, 2017)
Acosta, J.P., Renwick, Moskowitz, Feinman, Gesmer, JJ.
Respondent's name stricken from the roll of attorneys
and counselors-at-law in the State of New York, nunc pro tunc to January 19, 2017.
Footnotes

Footnote 1: He is also admitted to practice in the United States District Courts for the Southern and Eastern Districts of New York.